Opinion issued July 28, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–01169–CV




EDWARD RAY NEWSOME, Appellant

V.

WALGREEN’S DRUG STORE, Appellee




On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 1995-25994




MEMORANDUM OPINIONAppellant, Edward Ray Newsome, appeals a take-nothing judgment rendered
against him on November 7, 1996.  Appellant filed his notice of appeal on December
8, 2004, which is well beyond the time deadline required to perfect an appeal.  See
Tex. R. App. P. 26.1 (requiring that the notice of appeal be filed within 30 days after
the judgment is signed).  After being notified that this appeal was subject to
dismissal, appellant Edward Ray Newsome did not adequately respond.  See Tex. R.
App. P. 42.3(a) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.